IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-60627
                      USDC No. 4:95-CV-67-S-A



ROGER ERIC THORSON,

                                         Plaintiff-Appellant,


versus

HARRISON COUNTY ET AL.,

                                         Defendants,

KIRK FORDICE; EDDIE LUCAS;
EDWARD HARGETT; MISSISSIPPI
DEP'T OF CORRECTIONS; ROGER
COOK; J.J. STREETER,

                                         Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                       - - - - - - - - - -

                          April 7, 1997
Before SMITH, DUHE’ and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Roger Eric Thorson (Mississippi prisoner # 08836C), moves

this court for leave to appeal in forma pauperis (IFP) under the

Prison Litigation Reform Act of 1995 (PLRA) in his appeal from


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-60627
                                  -2-

the district court's denial of his motion pursuant to FED. R. CIV.

P. 60(b)(6).    The motion for leave to proceed IFP is GRANTED.

The PLRA requires a prisoner appealing IFP in a civil action to

pay the full amount of the filing fee, $105.    As Thorson does not

have funds for immediate payment of this fee, he is assessed a

partial filing fee of 40¢ in accordance with 28 U.S.C.

§ 1915(b)(1).    Following payment of the partial filing fee, funds

shall be deducted from Thorson’ prisoner account until the full

filing fee is paid.    Id.

     IT IS ORDERED that Thorson pay the appropriate filing fee to

the Clerk of the District Court for the Northern District of

Mississippi.    IT IS FURTHER ORDERED that the agency having

custody of Thorson’s inmate account shall collect the remainder

of the $105 filing fee and forward for payment to the Clerk of

the District Court for the Northern District of Mississippi in

accordance with 28 U.S.C. § 1915(b)(2).

     Thorson argues that the district court abused its discretion

by denying his Rule 60(b)(6) motion.    As Thorson's Rule 60(b)(6)

motion did not present the district court with "extraordinary

circumstances" justifying relief, the denial of Thorson's motion

did not rise to the level of an abuse of discretion.     Government

Fin. Servs. One Ltd. Partnership v. Peyton Place, Inc., 62 F.3d
767, 774 (5th Cir. 1995).    The decision is AFFIRMED.